Case 7:19-cv-00068 Document 1-1 Filed on 02/27/19 in TXSD Page 1 of 5

EXHIBIT l

CaS€ 7219-CV-00068 DOCUm€MéJ:HlDI§HRG 081)@2/27/19 in TXSD Page 2 Of 5

CASE SUMMARY
cAsE No. c_0239-19-1)

 

 

 

 

 

 

Hector Hugo Garcia, Hector Hugo Garcia, ANF of L.L.G., § Location: 206th District Court l
a Minor, Hector Hugo Garcia, On Behalf ofthe Estate of § Judicial Off`lcer: Reyna, Rose G.
Ashley Karime Garcia § Fi]ed 011: 01/15/2019
VS. §
City of McAllen, A. Garza, Michael Soto, Joel Villegas,
Unknown Police Off“lcers
CASE INFORMAT|ON
_ Injury or Damage ~ Other
Case Type. (OCA)
DATE CASE ASS[GNMENT
Current Case Assignment
Case Number C~023 9-19-D
Court 206th District Court
Date Assigned 01/15/2019
Judicial Offlcer Reyna, Rose G.
PARTY lNFORl\'[ATION
Lead Attorneys
Plaintiff Garcia, ANF of L.L.G., a Minor, Hector Hugo MARTINEZ, ADRLAN R.
Retaz'ned
956-627-0455(W)
Garcia, Hector Hugo MARTINEZ, ADRIAN R.

the Estate of Ashley Karime Garcia, Hector Hugo Garcia, On Behalf of

Defendant City of McAllen

Garza, A.

Soto, Michael

Unknown Police Ofi“lcers

Villegas, Joel

Retained
956-627-0455(W)

MARTINEZ, ADRIAN R.
Retained
956-627-0455(W)

TAWIL, ISAAC J. `
Retained
956-457-6261(W)

TAWIL, ISAAC J.
Retczz`ned
956-457-6261(W)

TAWIL, ISAAC J.
Re[az'nea'
956-457-6261(W)

 

DA'I`E EVENTS & ORDERS OF 'I'HE COURT

lNDEX

 

02/28/20]9 Hearing (8:00 AM) (Judicial Ofi`lcer; Reyna, Rose G.)

l) DEFENDANT CITY OFMCALLEN, TEXAS' OBJECTION AND MOTION TO QUASH
AND STRIKE CITATION AND PROOF OF SERV[CE ON UNKNOWN MCALLEN POLICE
OFFICERS, IN THEIR [ND]V]DUAL CAPACIT]ES 2) DEFENDANT CITY OF MCALLEN’S
MOTION TO DISMISS INDIVIDUAL DEFENDAN'[SA. GARZA, MICHAEL SOTO, JOEL
ILLEGAS AND UNKNOWN MCALLEN POLICE OFF]CERS, IN THEIR IND[I/ID UAL
CAPA C[TIES 3) Plainz‘zjjfs’ Responses to Defena’am Cily ochAl!en's Nolion to Quash

Citation, and Altematively, Motz`onfor Substz`tute Servz`ce

PAGE 1 OF 4

Prl`nted 0)7 02/2 7/20]9 018.'43 AM

Case 7:19-cv-00068 Docume§q§§m]mg§ii§§ @5UQ,2_/27/19 in TXSD Page 3 of 5

02/27/2019

02/26/2019

02/26/2019

02/26/2019

02/25/2019

02/25/2019

02/25/2019

02/11/2019

02/11/2019

02/11/2019

02/11/2019

02/11/2()19

02/11/2019

02/08/2019

02/08/2019

 

CASE SUMMARY
CASE NO. C~0239-19-D

§§ Notice Sent
Party: Attomey MARTINEZ, ADRIAN R.; At'torney TAWIL, ISAAC J.
ORDER SETT]NG HEAR]NG ON PLAINTIFF’S MOT[ON FOR SUBSTITUTE SERVICE

Order Setting Hearing, Signed
Plairztl_`}jfs' Responses to Defendant Cz`ly ochAllen'S Motz`on to Quash Cl`tation, and
Alternatively, Motz`on for Substz'tute Service Setfor hearing on 2/28/]9 at 8:00 a.m. - sent to
DC queue on 2/2 7/]9

ii Order Setting Hearing, Signed
ON PLAINTIFFS' MOT[ON FOR SUBSTITUTE SERVICE

@ Am@nded Perition
Party: Plaintiff Garcia, Hector Hugo
FIRST

E-Filing Forwarded to Court Queue
ORDER ON PLAINTIFFS' MOTION FOR SUBST[TUTE SER VICE

§ Proposed Order
ORDER ON PLA[NTIFFS' MOTION FOR SUBSTITUTE SERVICE

‘§J Response
Party: P]aintiff Garcia, Hector Hugo
TO DEFENDANT CITY OF MCALLEN'S MOTION TO QUASH CITA TION AND
ALTERNATIVELY MOTION FOR SUBSTITUTE SERVICE

Order, Signed
OSH 0N DEFENDANT CITY OF MCALLEN'S MOTION TO DISMISS INDIVID UAL
DEFENDANTS A. GARZA, MICHAEL SOTO, JOEL ILLEGAS AND UNKNOWN MCALLEN

POLICE OFFICERS, IN THEIR INDIVIDUAL CAPACITIES SET FOR 2/28/19 A T 8.'00 A.M.;

SENT TO D/C QUEUE

Order, Signed
OSH ON DEFENDANT CITY OF MCALLEN, TEXAS' OBJECT]ON AND MOTION TO
QUASH AND STR]KE ClTA TION AND PROOF OF SERV]CE ON UNKNO WN MCALLEN

POL[CE OFF]CERS, IN THEIR IND[V[DUAL CAPACITIES SET FOR 2/28/19 AT 8:00 A.M.,‘

SENT TU D/C QUEUE

aj Notice Sent
Party: Attorney MARTlNEZ, ADRIAN R.; Attomey TAWIL, ISAAC J.
ORDER SEYT]NG HEARING ON MOTION TU DISMISS INDIVIDU_AL EMPLOYEES

‘® Notice Sent
Party: Attorney MARTlNEZ, ADRIAN R.; Attorney TAWlL, ISAAC J.
ORDER SETTING HEAR]NG ON UBJECTION AND MOTION TO QUASH

§ Order Setting Hearing, Signed
ON MOTION TO DISM[SS INDIVID UAL EMPLOYEES

§J Order Settirlg Hearing, Signed
ON OBJECTIONAND MOTION TO QUASH

E-Filing Forwarded to Court Queue
ORDER SETT[NG HEARING ON MOTION '/'O D[SM[SS IND[V]DUAL EMPLOYEES

E-Filing Forwarded 10 Court Queue

PAGE 2 OF 4

 

 

Prl`nted on 02/27/20/9 at 8.‘43 AM

Case 7:19-cv-00068 Documemgi~n];)l§|;il@d Q@UQ£/Z?/lQ in TXSD Page 4 of 5

02/08/2019

02/08/2019

02/08/2019

02/08/2019

02/08/2019

02/08/2019

02/08/2019

01/17/2()19

01/17/2019

 

CASE SUMMARY
CASE NO. C-0239-19~D
ORDER SETTING HEAR]NG ON OBJECTION AND MOTION TO QUASH

§ Proposed Order
GRANT]NG MOTION T0 DISMISS INDIVID UAL EMPLOYEES

§ Order Selling Hearing
ON MOT[ON T 0 DISMISS INDIVID UAL EMPLOYEES

§ Motion to Disrniss, Filed
INDIVIDUAL DEFENDANTSA_ GARZA, MICHAEL SOTO, JOEL VILLESCAS, AND
UNKNOWN MCALLEN POLICE OFFICERS, IN THEIR INDIVIDUAL CAPACITIES

@ Proposed Order
GRANTING CITY OF MCALLEN, TEXIAS' OBJECTION AND MOTION TO QUASH AND
STRIKE CITA TION AND PROOF OF SER VICE ON UKNOWN MCALLEN POLICE
OFFICERS, IN THEIR INDIVID UAL CAPA CITIES

§ Order Setling Hearing
ON OBJECTION AND MOTION TO QUASH

‘@ Objection
CITY OF MCALLEN, TEXAS' OBJECT[ON AND MOTION TO QUASHAND STR]KE
CITATION AND PROOF OF SERVICE ON UKNOVWVMCALLEN POLICE OFFICERS, IN
THEIR INDIVID UAL CAPAC]TIES W/ EXHIBITSA & B

§§ Defendant'$ Original Answer
Party; Defendant City of McAllen; Defendant Soto, Michael; Defendant Villegas, Joel
AND REQUESTS FOR DISCLOSURE

§§ Citation ISSued

Party: Defendanl City ochAllen; Defendant Garza,A.; Defendant Soto,
Michael; Defendant Vi]legas,]oel; Defendant Unknown Po]ice Off`lcers

Citation

Cin of McAllen
Servcd: 01/18/2019
Anticipated Server: E-Served to Attomey
Actual Server: E-Served to Attomey
Return Date/Time: 01/22/2019
Garza, A.
Unserved
Anticipated Server: E-Served to Attorney

§ Soto, Michael

Served: 01/]8/2019
Anticipated Server: E~Served to Attomey
Actual Servcr: E-Sclved to Attorney
Return Date/Time: 01/18/2()19

§ Villegas, Joel

Served: 01/18/2019
Anticipaled Server: E-Served to Attomey
Actual Server: E-Served 10 Atlorney
Return Date/Time: 01/22/2019

g Unknown Policc Offlcers

Served: 01/18/20]9

Anticipated Server: E-Served to Attomey
Actual Server: E-Served to Attorney
Return Date/Time: 01/22/2019

PAGE 3 OF 4

 

Prz`med on 02/27/20]9 at 8.'43 AM

Case 7:19-cv-00068 Documezttsinl)lslii¢|£<d ©GUQQ/27/19 in TXSD Page 5 of 5

CASE SUMMARY
CASE NO. C-0239-19-D

01/15/2019 §§ original Petiti@n (OCA)
F]RST SET OF INTERR<)GA T0R1ES, FIRST SET OF REQ UESTS F0R PROD UCTJON AND
REQ UESTS F0R DISCLOSURE

 

DATE FlNANCIAL INFORMATION

 

Plaintiff Garcia, Hector Hugo

Total Charges 383.00
Total Payments and Credits 383.00
Balance Due as of 2/27/2019 0.00

 

 

mm _Z/.Z?})/J

A trde copy l c§i:trfy
LAURA N JOSA
D'l$UiCI Clerk, Hid 0 COU`nty, TeXaS

By Deputy 45

 

PAGE 4 OF 4 Printed on 02/2 7/20]9 at 8_'43 AM

